FEL

 

IN THE UNITED STATES DISTRICT COURT my 0 6 mg

FoR THE DIsTRIcT oF MoNTANA C‘ k , .
BILLINGs DIvIsIoN °B'.-sz$i?é?'§§§§i§,‘;”"
Bi|lings
UNITED sTATEs oF AMERICA, cause No. cR 97-45-BLG-sPW

Plaintiff,
vs.
JOSE LUIS NUNEZ-HERNANDEZ,

Defendant.

 

 

ORDER

On April 29, 2019, the Court received from Defendant Jose Luis Nunez-

Hernandez (“Nunez”) a letter asking whether he is eligible for a reduced sentence

under the First Step Act.

One provision of the First Step Act authorizes resentencing for some

offenders. It applies only to persons convicted and sentenced for offenses

involving crack cocaine. See First Step Act of 2018, Pub. L. No. 115-391, §

404(b), 132 Stat. 5194, 5222 (Dec. 21, 2018); Fair Sentencing Act of 2010, Pub. L.

No. 111-220, §§ 2-3, 124 stan 2372, 2372 (Aug. 3, 2010).

Nunez Was convicted of Counts 1, 2, 4, 5, 8, and 9 of the Third Superseding

Indictment. His crimes involved methamphetamine and money laundering. See

Third Superseding Indictment (Doc. 84); Verdict (Doc. 298).

Nunez is not eligible for resentencing under the First Step Act’s retroactive

application of the Fair Sentencing Act.

Accordingly, IT IS ORDERED that Nunez’s letter (Doc. 609), construed as
a motion for a reduced sentence, is DENIED.

DATED this éc//day of May, 2019.

})AWM fy ZMZ/ZW;U

Susan P. Watters
United States District Court

